DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Claims 12-25 are pending and under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-25 are rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for the inhibition of ASK1 and the treatment of idiopathic pulmonary fibrosis (IPF), does not reasonably provide enablement for the prevention of idiopathic pulmonary fibrosis (IPF); and the treatment and/or prevention of inflammatory bowel disease (IBD), idiopathic pulmonary fibrosis, chronic obstructive pulmonary disease (COPD) and/or diabetic kidney disease (DKD).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(A) Breadth of claims.
(a) Scope of the compounds. The instant claims encompass tens of compounds with a substituted bicyclic pyrrolo[2,3-d]pyrimidine and pyrrolo[2,3-b]pyridine scaffold with a variety of substituents at three different positions.
	(b) Scope of the diseases covered.  The scope of the claims embrace a method of preventing of idiopathic pulmonary fibrosis; and the treatment and/or prevention of inflammatory bowel disease (IBD), chronic obstructive pulmonary disease (COPD) and/or diabetic kidney disease (DKD).
Chronic Obstructive Pulmonary Disease (COPD) is a slowly progressive disease of the airways that is characterized by a gradual loss of lung function. COPD includes chronic obstructive Bronchitis (which involves inflammation and eventual scarring of the bronchi) and emphysema (enlargement and destruction of the alveoli).  Emphysema comes in several forms, including Congenital Lobar Emphysema, Bullous Emphysema, Centrilobular Emphysema (Proximal acinar emphysema), Panacinar (panlobular), Distal acinar (paraseptal) as well as Alpha-1 antitrypsin (AAT) deficiency, which is the genetic form of emphysema; patients often have both a form of bronchitis and emphysema. Ordinary chronic bronchitis is sometimes included with COPD even if there is no actual obstruction, and asthmatic bronchitis is generally included in COPD as well.  Persons with COPD typically develop smaller air passageways, which can become clogged with mucus and have partially destroyed alveoli. There is no pharmaceutical treatment for COPD per se. Instead, treatment is supportive and designed to relieve symptoms and improve quality of life. Thus, oxygen is often given to partially compensate for the loss of lung function.  Bronchodilators can expand passageways in the lungs, Corticosteroids can reduce inflammation and Antibiotics can ward off bacterial infections, but none of these treat the COPD itself.
Scope of the diseases covered IBD, or inflammatory bowel disease, is a generic term for an entire family of disorders affecting the colon and small intestine, the most important of which are ulcerative colitis and Crohn's disease. Less common forms include lymphocytic colitis, collagenous colitis, radiation enterocolitis, antibiotic associated IBD (also called pseudomembranous colitis), diversion colitis, ischaemic colitis, Behçet's Syndrome, solitary rectal ulcer syndrome (SRUS) infective colitis, pouchitis, ulcerative jejunoileitis (also called ulcerative jejunitis, NGUJI or UJI), Eosinophilic gastroenteritis (EGE), eosinophilic colitis (ECO), and indeterminate colitis (a term used when diagnosis is uncertain).  Some disorders, notably SRUS, EGE and EGO are sometimes included as a form of IBD, and sometimes not.
Diabetic nephropathy, also known as diabetic kidney disease, is the chronic loss of kidney function occurring in those with diabetes mellitus. Diabetic nephropathy is the leading causes of chronic kidney disease (CKD) and end-stage renal disease (ESRD) globally. The triad of protein leaking into the urine (proteinuria or albuminuria), rising blood pressure with hypertension and then failing renal function is common to many forms of CKD.
Pulmonary fibrosis occurs when lung tissue becomes damaged and scarred. This thickened, stiff tissue makes it more difficult for your lungs to work properly. As pulmonary fibrosis worsens, you become progressively more, short of breath. The scarring associated with pulmonary fibrosis can be caused by a multitude of factors. But in most cases, doctors can't pinpoint what's causing the problem. When a cause can't be found, the condition is termed idiopathic pulmonary fibrosis.
 
(B)  The nature of the invention and predictability in the art: The invention is directed toward the treatment of disease and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
 (C) Direction or Guidance: That provided is very limited. The dosage range information, found on page 21 of the Specification gives about 30- 250 mg, which is broad. Moreover, this is generic, the same for the disorders covered by the scope of the claims. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the disorders covered by the scope of the claims.  
(D) State of the Prior Art: The claimed compounds are substituted bicyclic pyrrolo[2,3-d]pyrimidines and pyrrolo[2,3-b]pyridines. So far as the examiner is aware substituted bicyclic pyrrolo[2,3-d]pyrimidines and pyrrolo[2,3-b]pyridines have not been successfully used to treat the diseases, disorders and/or conditions embraced by the scope of the claims.  
(E)  Working Examples: The invention is drawn to a method of treating and/or pain, inflammatory conditions, cardiovascular diseases, neurodegenerative diseases, neurological diseases, complications of diabetes, cancer and/or fibrotic diseases. On pages 49-69 of the specification, there are assays drawn to the following:
In vitro assays: ASK1/2 biochemical assays (IMAP technology); and CYP inhibition;
In vivo assays: 3.1 CFA (Complete Freunds Adjuvant) induced hypersensitivity in rat assessed using weight bearing method (inflammation);
3.2 MIA Induced Hyperalgesia in the rat - in vivo chronic pain model;
3.3 CCl4 model of liver fibrosis - Protocol 1;
3.4 CCl4 model of liver fibrosis - Protocol 2;
3.5 Methionine and Choline Deficient model of steatohepatitis and fibrosis;
3.6 Prophylatic bleomycin induced pulmonary fibrosis 14-day mice model;
3.7 CIA model 3.7.1 Materials (collagen induced arthritis);
3.8 MAB model (RA-inflammation);
3.9 In vivo menisectomized (MNX) rat model (osteoarthritis); and
3.10 Diet-induced mouse model of non-alcoholic steatohepatitis (NASH).
(F) Skill of those in the art:  The scope of the diseases, disorders and/or conditions embraced by the claims are all so different and have different modes of action in the body.  
IBD arises from a range of causes, known and unknown. Ulcerative colitis, Behçet's Syndrome and Crohn's disease, for example, are idiopathic. Ischaemic Colitis arises from partial death of tissue (infarct) due to blockage in the blood supply, e.g. after major abdominal surgery or poor cardiac output in heart disease. Ulcerative jejunitis is a chronic idiopathic process, an often, fatal complication of celiac disease and is seen in enteropathy-type T cell lymphoma.  Antibiotic associated IBD can occur from therapy with broad spectrum antibiotics leading to overgrowth of Clostridium difficile or other organisms such as Candida. Radiation enterocolitis arises from radiotherapy of cancer. Infective Colitis can arise from bacteria (e.g. Shigella, Salmonella, Campylobacter, E. coli) or Viruses (e.g. Norwalk-like viruses (NLVs), CMV and HSV). Diversion Colitis develops from the diversion of the faecal stream following colostomy or ileostomy, but there are numerous theories as why this disorder arises, including a disturbance in the normal bacterial flora, prolonged contact between bowel mucosa and (presumed toxic) luminal contents, nutrient loss and absence of short chain fatty acids.  There is no general treatment for IBD, as treatment depends on form. For example, infective colitis is normally treated by attacking the underlying infection with e.g. antibacterials, and approach not used in e.g. Ulcerative Colitis. Ischaemic Colitis exists in two very different forms: the “transient” form and the “gangrenous” form, and their treatments are radically different. The latter, unlike the former, has no effective pharmaceutical treatment.  Pharmaceutical treatment of diversion colitis involves applying a solution with short-chain-fatty acids to the large intestine through irrigation, a procedure not used in other forms of IBD. Treatment of Behcet's syndrome varies to some degree according to severity and location. For example, colchicine (a drug whose exact mechanism of action is not known) is used for mouth and genital ulcers, but for severe disease of the arteries, immunosuppressive agents such as cyclophosphamide are employed.   Some forms, such as radiation enterocolitis and SRUS, have no established effective pharmaceutical treatment. 
The lung scarring that occurs in pulmonary fibrosis can't be reversed, and no current treatment has proved effective in stopping progression of the disease. Some treatments, though, may improve symptoms temporarily or slow the disease's progress. Others help improve quality of life. Corticosteroid (prednisone), sometimes in combination with other drugs that suppress the immune system — such as methotrexate or cyclosporine is used to treat symptoms of the disease. Adding acetylcysteine, a derivative of a natural amino acid, to prednisone may slow the disease in some people. None of these combinations has proved very effective over the long run. Oxygen therapy does not treat the disease but helps improve the quality of life and a lung transplant may be an option of last resort. 
Diabetic nephropathy is the most common cause of end-stage renal disease and is a serious complication that affects approximately one quarter of adults with diabetes in the United States. Affected individuals with end-stage kidney disease often require hemodialysis and eventually kidney transplantation to replace the failed kidney function. The goals of treatment are to slow the progression of kidney damage and control related complications. Management of diabetic nephropathy currently centers over four main areas: Cardiovascular risk reduction, glycemic control, blood pressure control as well as inhibition of the renin-angiotensin-aldosterone system (RAAS). Inhibition can be achieved with multiple therapies, mainly ACE inhibitors, angiotensin receptor blockers, direct renin inhibitors, and mineralocorticoid antagonists. RAAS inhibition has been proven to be the most effective therapy to slow the progression of diabetic nephropathy in all stage. 
A relatively new medication that has been approved for treatment for DM is sodium glucose cotransporter 2 (SGLT2) inhibitors. The mechanism of action of this drug is to the sodium-glucose uptake cotransporter in the proximal tubule, thereby generating naturesis and glucosuria. In multiple clinical trials, SGLT2 inhibitors showed improved cardiovascular outcomes in patients with DM as well a positive effect on kidney outcomes, mainly a reduction in albuminuria and progression of renal damage. Other classes of diabetic medications that have been shown to have a positive effect on the progression of diabetic nephropathy are GLP-1 agonists and DPP-4 inhibitors.
There is no pharmaceutical treatment for COPD per se. Instead, treatment is supportive and designed to relieve symptoms and improve quality of life. Thus, oxygen is often given to partially compensate for the loss of lung function.  Bronchodilators can expand passageways in the lungs, Corticosteroids can reduce inflammation and Antibiotics can ward off bacterial infections, but none of these treat the COPD itself.
Inhibitors of ASK, which the present compounds are disclosed as, are not known treatments for COPD, IBD and DKD, nor for the prevention of IPF.
(G) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors D and E and F, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSANNA MOORE/Primary Examiner, Art Unit 1624